Case: 20-11200     Document: 00516163844         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 12, 2022
                                  No. 20-11200
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Samuel William Maines,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3: 13-CV-4631


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Samuel William Maines, former federal prisoner # 44442-177, moves
   this court for leave to proceed in forma pauperis (IFP) on appeal from the
   denial of his motion under Federal Rule of Procedure 60(b), wherein he
   sought relief from the judgment denying his 28 U.S.C. § 2255 motion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11200      Document: 00516163844          Page: 2    Date Filed: 01/12/2022




                                    No. 20-11200


   Maines argues that (1) the district court erred by determining that his Rule
   60(b)(1) motion was untimely, (2) he was precluded from seeking relief under
   Rule 60(b)(6), and, alternatively, (3) his Rule 60(b)(6) motion was untimely
   and did not present extraordinary circumstances that would warrant granting
   the motion.
          By moving for authorization to proceed IFP, Maines challenges the
   district court’s certification that his appeal is not taken in good faith. Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into a litigant’s good
   faith “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted). If we uphold the
   district court’s certification that the appeal is not taken in good faith, the
   litigant must pay the appellate filing fee. Baugh, 117 F.3d at 202.
   Alternatively, we may dismiss the appeal sua sponte if it is frivolous. Baugh,
   117 F.3d at 202 & n.24; 5th Cir. R. 42.2.
          Maines has not demonstrated that he will raise a nonfrivolous issue for
   appeal. See Howard, 707 F.2d at 220. Consequently, his motion for leave to
   proceed IFP on appeal is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                          2